PER CURIAM.
The Department of Health and Rehabilitative Services (HRS) appeals the assess*220ment against HRS of attorney’s fees awarded to counsel appointed by the court to represent the child in a dependency proceeding initiated by HRS under chapter 39, part III, Florida Statutes (1989). For the reasons stated by this court in Department of Health and Rehabilitative Services v. Coskey, 599 So.2d 153 (Fla. 5th DCA 1992), we reverse and remand to the trial court to consider payment of attorney’s fees by the parents of the dependent child or from available funds, if any, of the guardian ad litem program.
REVERSED and REMANDED.
DAUKSCH, HARRIS and PETERSON, JJ., concur.